DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant arguments and claim amendments received on March 8, 2021 are entered into the file. Currently, clams 1, 7, and 8 are amended; claims 3-6 and 9-20 are cancelled; claims 21-25 are new; resulting in claims 1, 2, 7, 8, and 21-25 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, there is insufficient antecedent basis for the limitation reciting “the textile fabric layer" in line 2. This rejection can be overcome by amending the claims to be consistent with the language of independent claim 1, which recites the limitation “a fabric layer made from a textile material”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 8, 21, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Juergen et al. (DE 10,065,550, cited on IDS) in view of Appasamy (WO 2014/006275, previously cited), and Brozenick (US 2006/0022381).
Regarding claims 1 and 21,
Furthermore, the limitations reciting “that is susceptible to breaking in the event of a crash”, “being loaded in the event of a crash to deflection to breakage of the component”, and “in order to increase the breaking strength in the event of a crash” are considered functional language related to the intended use of the trim part and is accorded limited weight as the language does not further limit the structure of the product. Since the prior art composite body comprises the same materials of the trim part as claimed, the prior art structure would inherently be capable of performing in the manner claimed.
Juergen et al. does not expressly teach the fabric layer being mounted to the carrier layer on the back side of the trim part facing away from the carrier layer. However, in the analogous art of reinforced vehicle interior parts, Appasamy teaches a reinforced dashboard having a reinforcing part (30; trim part) comprising a decorative cover layer (38; visible side cover layer), a support plate (32; carrier layer), and a network of ribs made of a textile composite material (34; fabric layer, [0079]), which is mounted to the support plate by welding ([0025], [0057]-[0058], Fig. 4). Appasamy further teaches the textile composite material serving to impart mechanical strength to the interior part in order to achieve a substantial weight reduction while ensuring vibration resistance and resistance to frontal and side impact ([0083], [0085]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fabric layer of Juergen et al. by using a textile composite material as taught by Appasamy in order to reduce the weight of the trim part while maintaining sufficient vibration resistance. Furthermore, the layer structure of the trim part as recited in claim 1 only differs from Juergen et al. in that the 
Furthermore, the limitations “wherein the cover layer is injection-molded without interposition of the fabric layer directly with the plastic material of the plastic carrier layer” and “wherein the fabric layer is mounted in a force-transmitting manner” are method limitations and do not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113.
Juergen et al. in view of Appasamy does not expressly teach at least one plastic pin formed on the back side of the trim part. However, in the analogous art of interior automotive components, Brozenick et al. teaches an article (4; trim part) comprising a second sheet (50; visible side cover layer), a thermoplastic sheet (11; carrier layer), and a support comprising reinforcing glass or carbon fibers (20), wherein the support is mounted to the second sheet and thermoplastic sheet by an attachment head (29; 

    PNG
    media_image1.png
    422
    911
    media_image1.png
    Greyscale

Fig. 2 in Brozenick et al. (US 2006/0022381) showing an article (4) comprising a support (20) fixedly attached to a thermoplastic sheet (11) by means of an attachment head (29) formed on a second surface (23) of support (20). 

Brozenick et al. further teaches that articles made by conventional processes for attaching the layers such as using adhesives or fasteners (e.g. screws, bolts, or rivets) are more prone to delamination or structural failure, whereas the heat staking process serves to produce articles having layers that are fixedly and irreversibly attached ([0003]-[0004], [0047]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite body of Juergen et al. in view of Appasamy by connecting the textile layer to the carrier layer by heat staking, as taught by Brozenick et al., in order to form an irreversible attachment between the layers to prevent delamination or structural failure of the trim part.
Regarding claim 2, Juergen et al. in view of Appasamy and Brozenick et al. teaches all of the limitations of claim 1 above, and Juergen et al. further teaches the 
Regarding claim 22, Juergen et al. in view of Appasamy and Brozenick et al. teaches all of the limitations of claim 1 above, and, as noted above, Brozenick et al teaches the attachment head (29; element head) being enlarged by heat-staking ([0045]-[0047]). However, the limitation “enlarged by heat-staking” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. Furthermore, there does not appear to be a nonobvious difference between the prior art structure and the structure resulting from the claimed method because the prior art Juergen et al. in view of Appasamy and Brozenick et al. teaches the trim part of claim 1 wherein the at least one plastic pin has an enlarged element head.
Regarding claims 8 and 25, Juergen et al. in view of Appasamy and Brozenick et al. teaches all of the limitations of claim 1 above, and while Juergen et al. does not expressly teach a particular arrangement of the fibers in the film-like layer, Appasamy teaches the network of ribs (34; fabric layer) being made of a textile composite material, which can have a two-dimensional or three-dimensional woven structure ([0079]-[0080]). Appasamy further teaches the textile composite comprising carbon or glass fibers, wherein the fibers are arranged in two orientations, longitudinal and transverse warp and weft), in order to impart vibration resistance and resistance to frontal and lateral impacts ([0082]-[0083]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fabric layer of Juergen et al. in view of Appasamy and Brozenick et al. by arranging glass or carbon fibers in a warp and weft configuration as taught by Appasamy in order to increase mechanical strength, reduce vibrations, and increase frontal and lateral impact resistance of the composite body.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Juergen et al. (DE 10,065,550, cited on IDS) in view of Appasamy (WO 2014/006275, previously cited), and Brozenick (US 2006/0022381) as applied to claim 1 above, and further in view of Schuck et al. (DE 10,2015,208,946, cited on IDS).
Regarding claim 7, Juergen et al. in view of Appasamy and Brozenick et al. teach all of the limitations of claim 1 above but does not expressly teach the composite body having space-consuming and space-reduced sections. However, in the analogous art of decorative trim parts for vehicle interiors, Schuck et al. teaches a vehicle interior trim part comprising a decorative component (1; trim part, [0004]) with a wood veneer decorative layer (2; cover layer, [0010]) injection molded with a plastic carrier layer (7; carrier layer, [0025]), and a reinforcement layer containing glass, carbon, or aramid fibers to increase the rigidity and strength of the component (4; fiber layer, [0003], [0011]).
Schuck et al. further teaches the carrier layer having a number of stiffening ribs (10; space-consuming section), which contribute to increasing the flexural and torsional 

    PNG
    media_image2.png
    346
    624
    media_image2.png
    Greyscale

Fig. 2 from Schuck et al. (DE 102015208946) showing a plastic component (1) comprising a decorative layer (2), a reinforcement layer (4), and a carrier layer (7), wherein the carrier layer has reinforcing ribs (10) constituting space-consuming sections, and space-reduced sections in the areas between the reinforcing ribs.

However, the limitations reciting “to increase the breaking strength [by forming stiffening ribs]” are considered functional language related to an intended use of the trim part and is accorded limited weight as the language does not further limit the structure of the product. Since the prior art molded part comprises the same materials in the same configuration as claimed, the prior art structure would inherently be capable of performing in the manner claimed.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite body of Juergen et al. in view of Appasamy and Brozenick et al. by incorporating the stiffening ribs of Schuck et al. in order to increase the flexural and torsional rigidity of the composite body.

Claims 1, 2, 7, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Egerer et al. (US 2008/0292851) and Brozenick (US 2006/0022381).
Regarding claim 1, Egerer et al. teaches a molded part (10; trim part for a vehicle interior) comprising a decorative layer (11; visible side cover layer) which is injection molded with a support (12; plastic carrier layer), and a ductile insert (14; fabric layer) which is made from a textile material comprising carbon, glass, or aramid fibers (Abstract, [0013]-[0014], [0029]). Egerer et al. further teaches wherein the ductile insert is mounted to the plastic carrier layer on a back side of the molded part facing away from the decorative layer, and wherein at least one fastening element (13; plastic pin) is formed on the back side of the molded part and projects through an aperture (16; recess) of the ductile insert to provide a firm connection between the support and the insert (Fig. 1, [0050]).

    PNG
    media_image3.png
    248
    654
    media_image3.png
    Greyscale

Fig. 1b of Egerer et al. (US 2008/0292851) showing a molded part (10) having three layers: a decorative layer (11), a support (12), and a ductile insert (14), wherein the ductile insert is formed on a back side of the molded part.

Although Egerer et al. teaches a preferred embodiment wherein the ductile insert is present in the mold cavity during injection molding of the plastic support, the reference also discloses conventional processes wherein the decorative layer is injection molded without interposition of the ductile insert with the plastic material of the plastic support layer, i.e., wherein the ductile insert may be bonded or pressed onto the molded part after the step of injection molding ([0008]-[0010]). 
However, the limitations “wherein the cover layer is injection-molded without interposition of the fabric layer directly with the plastic material of the plastic carrier layer” and “wherein the fabric layer is mounted in a force-transmitting manner” are method limitations and do not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. Furthermore, there does not appear to be a difference between the prior art structure and the structure 
Egerer et al. does not expressly teach the fastening element having an enlarged element head. However, in the analogous art of interior automotive components, Brozenick et al. teaches an article (4; trim part) comprising a second sheet (50; visible side cover layer), a thermoplastic sheet (11; carrier layer), and a support comprising reinforcing glass or carbon fibers (20), wherein the support is mounted to the second sheet and thermoplastic sheet by an attachment head (29; enlarged element head) that is drawn through a perforation (47; recess) in the support and shaped by a core pin (32) (Figs. 1-2, [0045]-[0047], [0056]-[0058]).
Brozenick et al. further teaches that articles made by conventional processes for attaching the layers such as using adhesives or fasteners (e.g. screws, bolts, or rivets) are more prone to delamination or structural failure, whereas the heat staking process serves to produce articles having layers that are fixedly and irreversibly attached ([0003]-[0004], [0047]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the molded part of Egerer et al. by bonding the ductile insert to the plastic support by heat staking, as taught by Brozenick et al., in order to form an irreversible attachment between the layers to prevent delamination or structural failure of the trim part.
Regarding claim 2, Egerer et al. in view of Brozenick et al. teaches all of the limitations of claim 1 above, and Egerer et al. further teaches the layer structure of the 
Regarding claim 22, Egerer et al. in view of Brozenick et al. teaches all of the limitations of claim 1 above, and, as noted above, Brozenick et al teaches the attachment head (29; element head) being enlarged by heat-staking ([0045]-[0047]). However, the limitation “enlarged by heat-staking” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. Furthermore, there does not appear to be a nonobvious difference between the prior art structure and the structure resulting from the claimed method because the prior art Egerer et al. and Brozenick et al. teaches the trim part of claim 1 wherein the at least one plastic pin has an enlarged element head.
Regarding claims 7, 23, and 24, Egerer et al. and Brozenick et al. teaches all of the limitations of claim 1 above, and Egerer et al. further teaches the molded part (10; trim part) having at least one space-consuming section with increased component thickness and a space-reduced section of low component thickness, wherein the ductile insert (14; fabric layer) is integrated in the space-reduced section, the ductile insert is omitted from the space-consuming section, and the support layer thickness is increased in the space-consuming section by forming fastening elements (13; stiffening ribs) (see annotated Fig. 1 below; [0050]).

    PNG
    media_image4.png
    293
    672
    media_image4.png
    Greyscale

Fig. 1b of Egerer et al. (US 2008/0292851) annotated to show the space-reduced and space-consuming sections of the molded part (10), wherein the ductile insert (14) is integrated in the space-reduced section, the ductile insert is omitted from the space-consuming section, and the layer thickness of the support is increased in the space-consuming section by forming fastening elements (13; stiffening ribs).

Furthermore, the limitations reciting “to increase the breaking strength [by forming stiffening ribs]” in claims 7, 23, and 24 are considered functional language related to an intended use of the trim part and is accorded limited weight as the language does not further limit the structure of the product. Since the prior art molded part comprises the same materials in the same configuration as claimed, the prior art structure would inherently be capable of performing in the manner claimed.

Claims 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Egerer et al. (US 2008/0292851) and Brozenick (US 2006/0022381) as applied to claim 1 above, and further in view of Appasamy (WO 2014/006275, previously cited).
Regarding claims 8 and 25, Egerer et al. in view of Brozenick et al. teaches all of the limitations of claim 1 above but does not expressly teach an arrangement of the fibers in the film-like layer. However, in the analogous art of reinforced vehicle interior warp and weft), in order to impart vibration resistance and resistance to frontal and lateral impacts ([0082]-[0083]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fabric layer of Egerer et al. in view of Brozenick et al. by arranging glass or carbon fibers in a warp and weft configuration as taught by Appasamy in order to increase mechanical strength, reduce vibrations, and increase frontal and lateral impact resistance of the composite body.

Response to Arguments
Response-Specification
The previous objections to the specification are overcome by Applicant’s amendments to the abstract which removed the legal phraseology.
 
Response-Claim Objections
The previous objections to claims 7 and 11-15 are overcome by Applicant’s amendments to claim 7 and cancellation of claims 11-15.
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 1, 4-7, and 10-20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is overcome by Applicant’s cancellation of claims 4-6 and 10-20 and amendments to claims 1 and 7 in the response filed March 8, 2021.
However, claim 8 remains rejected under 35 U.S.C. 112(b) for the reasons presented above.

Response-Claim Rejections - 35 USC § 102 and 103
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection relies on a new combination of references that have not been addressed or challenged by the Applicant in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sapak et al. (US 2012/0104784) teaches a garnish trim panel formed by injection molding, wherein a fabric backing material is provided to secure any portions of the trim panel that may break off in the event of a crash ([0008], [0027]). Sapak et al. further teaches that more light-weight trim panels are desired, and that conventional attachment means add cost and weight to the trim panel ([0009], [0033]).
Dooley et al. (US 2004/0169396) teaches a mounting feature for attaching a laminated vehicle trim panel (14) to a door trim panel (12) achieved by a boss (84) of a thermoplastic stake (80) projecting through a hole (66) in the trim panel, wherein the stake is melted and integrally formed (85) on a back surface of the panel.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785